DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 21 January 2021. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim(s) 2-18 is/are objected to because of the following informalities:  
(A) At line 1: A comma between the claim number and “wherein” is missing. Appropriate correction is required.

Claim(s) 20 is/are objected to because of the following informalities:  
(A) At line 1: A comma between the claim number and “wherein” is missing. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A) Regarding Claim(s) 2:
Claim(s) 2 recite(s) “an aerodynamic shape.” The term “aerodynamic shape” is a relative term which renders the claim indefinite. Every shape has an aerodynamic property associated with it when positioned in an airstream (e.g. a flat shape, a spherical shape, or a tear drop shape). Thus, the term “aerodynamic shape” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention before the effective filing date of the claimed invention. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4,251,187 to Hollrock teaches an elastomeric bearing assembly at a rotor blade and a hub is provided with an air scoop for forced air circulation within the hub shell to cool the elastomeric bearing. US 9,284,051 to Amari et al. teaches a rotorcraft fitted with a lead-lag damper that is housed in sleeves between the rotor blade and rotor hub, wherein the dampers are cooled by either forced air circulation through an opening in the sleeve or by finned heat exchangers incorporated with the bodies of the dampers. US 10,479,493 to Sequera et al. teaches a lead-lag damper with finned heat exchanger covered by a fairing of a helicopter. US 2021/0389054 to Welsh et al. teaches a helicopter fairing with a heat exchanger therein that is provided with cooling fluid or vapor that exchanges heat with first and second electric motors within the fairing. 

Allowable Subject Matter
Claim(s) 1 and 19 are allowed.

Claim(s) 2-18 depend from claim 1. 
Claim(s) 20 depend from claim 19. 

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 1 and 19:
Claim(s) 1 and 19 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “each lead-lag damper is configured to…pump a cooling fluid from the respective damper heat exchanger to the fairing heat exchanger” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art (e.g. Welsh) teaches a fairing comprises a heat exchanger, but does not disclose, teach or suggest the fluid for the fairing heat exchanger is pumped from a lead-lag damper; and, the cited art (e.g. Amari et al and Sequera et al.) teaches lead-lag dampers with heat exchangers, but no fluid connection to a fairing heat exchanger is disclosed, taught or suggested. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745